Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147778 & (15)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  ZAKWAN MAHJOUB, M.D.,                                                                                   David F. Viviano,
          Plaintiff/                                                                                                  Justices
          Counter-Defendant/Appellant,
  v                                                                 SC: 147778
                                                                    COA: 317489
                                                                    Oakland CC: 12-130133-CK
  CARDIOLOGY AND VASCULAR
  ASSOCIATES, P.C.,
           Defendant/Counter-Plaintiff/
           Third-Party Plaintiff-Appellee,
  and
  KIRIT PATEL, M.D., NISHIT CHOKSI, M.D.,
  MICHELE DEGREGORIO, M.D., ABDUL
  HALABI, M.D., HASAN AS ABDUL HASAN,
  M.D., RAJIV NAIR, M.D., RUSSEL
  STEINMAN, M.D., SHARATH CHANDRA,
  M.D., DIVAKAR PAI, M.D., JAMES ALUIA,
  645 BARCLAY ASSOCIATES, L.L.C., and
  43344 WOODWARD, L.L.C.,
             Defendants,
  and
  JOE H. YUN, M.D., RAJENDRA PRASAD,
  M.D., and ADVANCED CARDIOLOGY
  ASSOCIATES, P.C.,
              Third-Party Defendants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 24, 2013 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2013
         t1015
                                                                               Clerk